Cockrell, J.
Remington 'Smith' was indicted, tried and convicted of murder in the first degree of Hattie Oder Smith, and on a recommendation for mercy was sentenced to a life term in the State prison. He has prosecuted this ' writ of error and assigns for error the single proposition as to the sufficiency of the evidence.
The defense below introduced no witnesses and the evidence is wholly that of the State: This has received the most careful consideration by this court and we find nothing therein to justify us in setting aside the verdict and it is, therefore, affirmed.
Taylor and Hocker JJ. concur.
Whitield C. J. and Carter and Shackleford JJ. concur in the opinion.